Title: To Alexander Hamilton from William Seton, 11 April 1791
From: Seton, William
To: Hamilton, Alexander


Bank of New York 11th Apl. 91
Sir
I have to acknowledge the honor of your Letter of the 1st. instant. Whenever Mr. John McComb Junr. exhibits the contract signed by you & him the Three Thousand Dollars shall be paid to him as you desire and passed to the Debit of the United States in the Seperate Accounts.
On the 16th. of Feby. agreeably to your desire we stopt the sale of the Treasurers Bills on the Collector then in Bank, as well those that had been Credited to his account as those that were not. They have remained in this state of Suspence ever since. The Treasurer’s last post has sent Bills on the Collectors for 18700 Dollars Desiring the Bank to give him immediate Credit for them, which is done. I must therefore request that you will honor me with instructions what I am to do with the former bills.
I am with great respect
